DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, 12-18 and 20 are allowed and now renumbered as 1-17.

The closest prior art, Narasimha, teaches a navigation system with point of interest validation mechanism.
The navigation system 100 can include an operation to detect and curate invalid points of interest from contents. Curation refers to an operation of collecting information associated with the point of interest 206 of FIG. 2 including if an address is valid, if a POI has moved, and if a POI has been closed or out of business [0094].
The web search module 506 can include the term collection module 604 to collect the search results and the terms in the vicinity of the search keyword 210, including a word "closed". The search results and the terms are independent features that are subsequently used in a probability model by the probability calculation module 606 [0127].
The review extraction module 704 extracts a review feature 714 from point of interest (POI) reviews. The review extraction module 704 performs sentiment analysis by training a classifier to determine closed point of interests (POIs). Different types of 
A Support Vector Machine can represent a type of statistical learning machine that receives a set of input data points labeled with one of two possible classes (or categories) and builds a model that predicts a category for any given input. The Support Vector Machine can be designed to build models that separate inputs of different categories by a margin as wide as possible [0170].

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including wherein the pre-established validity discriminant model is an attention model, the attention model comprises a semantic recognition sub-model and a feature extraction sub-model; and the validity discriminant model is trained and obtained by following training:
training an initial attention model by using a name of a sample POI and description information of the sample POL as inputs, and using a status label of the sample POL as a target, to obtain the validity discriminant model, wherein the semantic recognition sub-model is configured to extract semantic features of the name of the sample POI and a piece of description information of the sample POI input into the semantic recognition sub-model to obtain a semantic feature vector, and the feature extraction sub-model is configured to perform feature extraction from the name of the sample POI and the piece of description information of the sample POI according to one or several preset rules, to obtain a description feature vector for characterizing the piece 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

					*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/LESLIE WONG/Primary Examiner, Art Unit 2164